81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shawn L. SHOEN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,andSteven W. Reddish;  Bruce W. Pheasant, Defendants.
No. 95-1957.
United States Court of Appeals, Fourth Circuit.
Argued:  March 4, 1996.Decided:  March 26, 1996.

ARGUED:  John Drew Warlick, Jr., ELLIS, HOOPER, WARLICK, MORGAN & HENRY, Jacksonville, North Carolina, for Appellant.   Rudolf A. Renfer, Jr., Assistant United States Attorney, Raleigh, North Carolina, for Appellee.   ON BRIEF:  Janice McKenzie Cole, United States Attorney, Raleigh, North Carolina, for Appellee.
Before WILKINSON, Chief Judge, and HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Shawn Shoen, a former lance corporal in the Marine Corps, appeals an order of the district court granting summary judgment to the United States in Shoen's personal injury suit.   Shoen challenges the substitution of the United States for the original defendants, the application of the Feres* doctrine to his suit, and the validity of Feres itself.   He also asserts that he should have been allotted additional time for discovery.


2
We have considered the briefs and arguments of the parties, and we now affirm the judgment of the district court for the reasons stated in that court's memorandum opinions.   Shoen v. United States, No. 7:94-CV-110-D3 (E.D.N.C., March 23, 1995, & September 6, 1995).

AFFIRMED


*
 Feres v. United States, 340 U.S. 135 (1950)